Case 1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 1 of 99




          EXHIBIT H
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 2 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               1 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 3 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               2 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 4 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               3 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 5 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               4 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 6 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               5 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 7 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               6 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 8 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               7 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                              INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 9 of 99
                                                                       RECEIVED  NYSCEF: 07/25/2017




                                               8 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 10 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               9 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 11 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               10 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 12 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               11 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 13 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               12 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 14 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               13 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 15 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               14 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 16 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               15 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 17 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               16 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 18 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               17 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 19 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               18 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 20 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               19 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 21 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               20 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 22 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 1

                                               21 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 23 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               22 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 24 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               23 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 25 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               24 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 26 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               25 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 27 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               26 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 28 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               27 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 29 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               28 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 30 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               29 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 31 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               30 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 32 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               31 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 33 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               32 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 34 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               33 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 35 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               34 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 36 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               35 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 37 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               36 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 38 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               37 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 39 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               38 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 40 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 2

                                               39 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 41 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               40 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 42 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               41 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1     Case 1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 43 of 99   RECEIVED NYSCEF: 07/25/2017




                                                  42 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1     Case 1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 44 of 99   RECEIVED NYSCEF: 07/25/2017




                                                  43 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 45 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               44 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 46 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               45 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 47 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               46 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 48 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               47 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 49 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               48 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 50 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               49 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 51 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               50 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 52 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               51 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 53 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               52 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 54 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               53 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 55 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               54 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 56 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               55 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 57 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               56 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 58 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               57 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 59 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               58 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 60 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               59 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 61 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               60 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 62 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               61 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 63 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               62 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 64 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               63 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 65 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 3

                                               64 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 66 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               65 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 67 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               66 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 68 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               67 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 69 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 4

                                               68 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 70 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               69 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 71 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               70 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 72 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               71 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 73 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               72 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 74 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 5

                                               73 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 75 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               74 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 76 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               75 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 77 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 6

                                               76 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 78 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               77 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 79 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               78 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 80 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               79 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 81 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               80 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 82 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               81 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 83 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               82 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 84 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               83 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 85 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               84 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 86 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               85 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 87 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               86 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 88 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               87 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 89 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               88 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 90 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               89 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 91 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               90 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 92 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               91 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 93 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               92 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 94 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               93 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 95 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               94 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 96 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               95 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 97 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               96 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 98 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                  EXHIBIT 7

                                               97 of 98
FILED: NEW YORK COUNTY CLERK 07/25/2017 08:02 PM                               INDEX NO. 156692/2017
NYSCEF DOC. NO. 1Case   1:18-cv-10933-RA Document 45-8 Filed 02/14/19 Page 99 of 99
                                                                       RECEIVED   NYSCEF: 07/25/2017




                                               98 of 98
